                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 PATRIECE D. MINNER,                             )
                                                 )
        Plaintiff,                               )
                                                 )        Case No. 2:17-cv-02714-JPM-cgc
 v.                                              )
                                                 )
 SHELBY COUNTY, GOVERNMENT,                      )
                                                 )
        Defendant.                               )
                                                 )


         ORDER ADOPTING THE REPORT AND RECOMMENDATION; AND

      ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT



       Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge

Charmiane Claxton on November 15, 2019.                (ECF No. 103.)         In the Report and

Recommendation, the Magistrate Judge recommends that the Court grant Defendant Shelby

County’s Motion for Summary Judgment. (Id. at PageID 502.) The Magistrate Judge first found

that Plaintiff’s Response to the Motion (ECF No. 100) failed to respond to Defendant’s

Statement of Undisputed Material Facts, therefore rendering all of Defendant’s asserted facts

undisputed pursuant to Local Rules 56.1(b) and 56.1(d). (ECF No. 103 at PageID 504.) The

Magistrate Judge then denied Plaintiff’s request for additional discovery, pointing to the fact that

Plaintiff “was afforded [an opportunity for real discovery] under the Court’s Scheduling Order,

which set a deadline for completing all discovery on July 26, 2019,” and that Plaintiff failed to

demonstrate “excusable neglect” in failing to complete discovery prior to this deadline. (Id. at

PageID 506–07.) The Magistrate Judge then found that (1) Plaintiff failed to produce either
direct or circumstantial evidence making out a prima facie case of racial discrimination under

Title VII of the Civil Rights Act of 1964 (hereinafter “Title VII”), and (2) that Plaintiff failed to

produce evidence making out a prima facie case of discriminatory retaliation under Title VII.

(Id. at PageID 509–14.)

       On November 15, 2019, the same day Magistrate Judge Claxton issued her Report and

Recommendation, Plaintiff filed her Motion for Summary Judgment. (ECF No. 104.) Plaintiff

stylizes her Motion as a “Response in Opposition to Defendants’ Motion for Summary

Judgment,” and includes affidavits and unsworn statements responding to “Defendant’s Reply to

Pro Se Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment.” (Id.

at PageID 515.)     Plaintiff disputes the truthfulness of the deposition testimony of certain

individuals in the case and reasserts her contention that she was subjected to “severe and

pervasive” treatment while employed by the Shelby County Juvenile Court. (Id. at PageID 515–

16.)

       On November 19, 2019, Defendant filed a Motion to Strike Plaintiff’s Motion for

Summary Judgment. (ECF No. 105.) In the Motion to Strike, Defendant argues that Plaintiff’s

Motion for Summary Judgment is untimely, regardless of whether it was intended as a response

to Defendant’s Motion for Summary Judgment, a sur-reply to Defendant’s Motion for Summary

Judgment, or as a motion for summary judgment in favor of Plaintiff. (Id. at PageID 527–30.)

Additionally, Defendant argues that the timeliness of the Motion is irrelevant because it does not

dispute the legal and factual assertions set forth in Defendant’s Motion for Summary Judgment.

(Id. at PageID 527–30.)

       The Court agrees with Defendant that the Motion is untimely, regardless of whether

Plaintiff’s Motion was a sur-reply, a Response, or a new motion for summary judgment. (Id.)



                                                 2
The Motion was filed on November 19, 2019. (ECF No. 105.) The Scheduling Order set the

dispositive motions deadline for August 23, 2019, rendering Plaintiff’s November 19, 2019 filing

untimely if construed as a Motion for Summary Judgment. (ECF No. 49.) If construed as a

response to Defendant’s Motion for Summary Judgment filed on August 21, 2019 (ECF No. 92),

Plaintiff’s Motion was filed well past the 28-day deadline for filing such a response per Local

Rule 56.1(b). Magistrate Judge Claxton’s October 11, 2019 Order to Show Cause extended the

Plaintiff’s response deadline and required Plaintiff to file her response no later than 14 days from

the date of the Order, or no later than October 25, 2019. (ECF No. 96.) Plaintiff did not file her

Motion for Summary Judgment until November 19, 2019.               (ECF No. 104.) Therefore, if

construed as a response, Plaintiff’s filing is untimely. Finally, per Local Rule 56.1(e), a sur-reply

to a motion pursuant to Federal Rule of Civil Procedure 56 (1) must be filed within 7 days of

service of a reply memorandum, (2) must be no longer than 4 pages, and (3) must respond only

to objections raised by the moving party in the reply. Plaintiff’s Motion, while plausibly meeting

the latter two requirements imposed on sur-replies by Local Rule 56.1(e), was filed after the

deadline imposed by Local Rule 56.1(e). (ECF No. 104.) Therefore, regardless of how the

Court construes Plaintiff’s Motion, it is untimely.

       Despite the Motion’s untimeliness, the Court will consider the merits of Plaintiff’s

Motion as an objection to the Report and Recommendation. See Haines v. Kerner, 404 U.S. 519,

520 (1972) (noting that pro se filings are held to “less stringent standards than formal pleadings

drafted by lawyers . . .”). “Within 14 days after being served with a copy of the recommended

disposition, a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the court need




                                                 3
only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee note.

        When a timely objection has been filed, “[t]he district judge must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3).     The portions of a magistrate judge’s recommendation as to which no specific

objections were filed are reviewed for clear error. See Fed. R. Civ. P. 72(b) advisory committee

notes; Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991) (noting

that when a party makes a general objection, “[t]he district court’s attention is not focused on any

specific issues for review, thereby making the initial reference to the magistrate useless.”). “A

general objection to the entirety of the magistrate’s report has the same effects as would a failure

to object.”     Howard, 932 F.2d at 509.     Moreover, the “failure to properly file objections

constitutes a waiver of appeal.” See Howard, 932 F.2d at 508 (citing United States v. Walters,

638 F.2d 947, 950 (6th Cir. 1981)).


        The Court finds Plaintiff’s objections without merit.        (ECF No. PageID 515–16.)

Plaintiff relies on unsworn statements attached as exhibits to her Motion for the proposition that

certain individuals perjured themselves in their deposition testimony and that she was subjected

to a “severe and pervasive” work environment. (Id. at PageID 523–26.) Moreover, these

allegations are largely unsupported by applicable law and do not provide facts demonstrating that

Plaintiff was unlawfully discriminated against based on her race or retaliated against in violation

of Title VII.


        Additionally, Plaintiff has not specifically objected to: (1) the Magistrate Judge’s finding

that Plaintiff failed to produce direct evidence that a certain individual Peatross received out-of-

class pay that Plaintiff did not receive, based on Plaintiff’s race; (2) the Magistrate Judge’s

                                                 4
finding that Plaintiff has not produced evidence demonstrating that Defendant’s asserted

legitimate, non-discriminatory reason for her termination was pretextual; and (3) the Magistrate

Judge’s findings that Plaintiff was not subjected to an adverse employment action for purposes of

her retaliation claim, Defendant’s decision not to promote Plaintiff was not in response to any

protected activities engaged in by Plaintiff, and that Defendant’s reprimand of Plaintiff was not

an adverse employment action.       (Id. at PageID 509–514; Plaintiff’s Motion for Summary

Judgment, ECF No. 104.)


       Even if Plaintiff’s Motion properly objected to the findings of the Report and

Recommendation, the Court will not consider unsworn statements as evidence. See Dole v.

Elliot Travel Tours, Inc., 942 F.2d 962, 968–69 (6th Cir. 1991) (“[T]he unsworn statements of

two employees . . . must be disregarded because a court may not consider unsworn statements

when ruling on a motion for summary judgment.”). Moreover, the singular affidavit provided by

Plaintiff contains only conclusory statements that do not plausibly support Plaintiff’s allegations

of racial discrimination or unlawful retaliation in violation of Title VII. (ECF No. 104-1 at

PageID 519–20.)


       Therefore, the Court construes Plaintiff’s attempt to challenge either Defendant’s Motion

for Summary Judgment or the findings of the Report and Recommendation as a general objection

to the Magistrate Judge’s findings, subject to clear-error review. See Howard, 932 F.2d at 509.


       On clear-error review of the Magistrate Judge’s Report and Recommendation, the Court

hereby ADOPTS the Report and Recommendation in its entirety. Accordingly, Defendant’s

Motion for Summary Judgment is GRANTED.




                                                5
SO ORDERED, this 3rd day of December, 2019.


                                       /s/ Jon P. McCalla
                                      JON P. McCALLA
                                      UNITED STATES COURT JUDGE




                                  6
